   Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 1 of 23. PageID #: 7




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION



JOHN KAFEL,                                  Civil Action No.:

                   Plaintiff,                NOTICE OF REMOVAL

     v.                                      State Court No. CV-20-940205
                                             (Court of Common Pleas, Cuyahoga
GENERAL MOTORS LLC,                          County, OH)

                   Defendant.                JURY TRIAL DEMANDED


              EXHIBIT A TO NOTICE OF REMOVAL - COMPLAINT
         Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 2 of 23. PageID #: 8




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO




     JOHN KAFEL                                                   Case No.
     8330 Russell Ln.
     Cleveland, Ohio 44144
                                                                 Judge
                               Plaintiff,

              V.                                                 COMPLAINT
                                                                 WITH JURY DEMAND
     GENERAL 1VIOTORs LLC
     c/o Corporation Service Company
     50 West Broad St., Suite 1330
     Columbus, OH 43215



                               Defendant.




             Plaintiff John Kafel, by and through undersigned Counsel, submits the following

     Complaint for damages against Defendant General Motors LLC and alleges as follows:

                                     JUIZISDICTIONAL ALLEGATIONS

             1.       Plaintiff John Kafel is a resident of Ohio at the captioned address.

             2.       Defendant General Motors LLC ("GM") is a foreign limited liability

     company, registered with the Secretary of State to do business in Ohio, which maintains

     a statutory agent at the captioned address.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirmation Nbr. 2115344 / CLDLJ
         Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 3 of 23. PageID #: 9




             3.       At all relevant times, Defendant conducted automobile manufacturing

     operations at the General Motors Parma Metal Center which is located at 5400 Chevrolet

     Blvd in Parma, Ohio (the "Premises").

             4.       The incident which is the subject of this Complaint occurred on the

     Premises in Cuyahoga County.

             5.       Pursuant to Rule of Civil Procedure 3(C)(2), 3(C)(3), and/ or 3(C)(6), the

     proper venue for this action is Cuyahoga County.

                  GM WAS A POSSESSOR OR OCCUPIER OF THE BUSINESS PREMISES

             6.       At all relevant times, GM was in both possession and control of the

     Premises. GM's possession and control over the Premises was both physical and actual.

             7.       At all relevant times, GM had the legal right and/or contractual authority

     to admit and exclude people from the Premises.

             8.       At all relevant times, GM was the possessor or occupier of the Premises.

                     PLAINTIFF WAS A BUSINESS INVITEE AND/OR FREOUENTER

             9.       At all relevant times, Plaintiff John Kafel was employed by non-party Stone

     Transport, LP, ("Stone Transport") as a truck driver.

             10.      On or before March 25, 2019, GM retained Stone Transport to load and haul

     scrap metal away from the Premises. Stone Transport assigned Plaintiff to work at the

     "baler building" on the Premises.

             11.      At all relevant times, Plaintiff was lawfully on the Premises.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAation Nbr. 2115344 / CLDLJ
         Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 4 of 23. PageID #: 10




              12.     At all relevant times, Plaintiff was on the Premises for the economic benefit

     of GM.

              13.     At all relevant times, Plaintiff was on the Premises as a business invitee.

              14.     At all relevant times, Plaintiff was a"frequenter" of the Premises as that

     term is defined by the Ohio Revised Code.

                                THE PROCESS OF BALING SCRAP METAL
                           AT THE GENERAL MOTORS PARMA METAL CENTER

              15.     The General Motors Parma Metal Center is a metal stamping facility and

     assembly plant which processes over 500 tons of steel per day.

              16.     As the press systems inside the facility stamp the steel into automobile

     parts, the unused steel or "scrap metal" falls onto conveyor belts below the presses. Each

     conveyor belt continuously transports scrap metal to a main conveyor belt.

              17.     The main conveyor belt carries the scrap metal out of the stamping facility

     and into a"baler building" on the Premises.

             18.      Inside the baler building, the main conveyor belt transports the scrap metal

     onto a baler device which drops the scrap metal into semi tractor-trailers positioned

     below.

             19.      In March 2019, the General Motors Parma Metal Center was operating 3

     shifts per day, 5 days per week.

              20.     In March 2019, the conveyor belt system continuously transported scrap

     metal onto the baler device 24 hours per day when the stamping facility was in operation.

Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 5 of 23. PageID #: 11




             21.      Stone Transport kept multiple trailers at the Premises so the continuous

     flow of scrap metal could be baled into awaiting trailers and subsequently hauled away

     from the Premises by Stone Transport drivers.

             22.      Plaintiff's primary responsibility was to operate the baler device and to

     move trailers, or direct other drivers to move trailers, into position to be loaded with

     scrap metal.

             23.      Stone Transport typically kept at least two semi-trucks ("tractors") at the

     Premises which Plaintiff used to position and re-position the trailers beneath the baler

     device.

             24.      The process for loading scrap metal into trailers . required Plaintiff to

     continually position two semi-tractor trailers side-by-side beneath the arm of the baler

     device. The arm of the baler device would be positioned directly above one of the trailers.

     Scrap metal, continuously pushed forward by the conveyor belt, would fall from the baler

     arm into the trailer below. As the scrap metal fell from the baler device, it formed a pile

     inside the trailer below.

             25.      From a shed inside the baler building, Plaintiff used computer-based

     controls to move the baler.arm back-and-forth between trailers.

             26.      As a pile of scrap metal reached the top of one trailer's walls, the baler arm

     would be repositioned over the second awaiting trailer. This was necessary to prevent

     scrap metal from spilling out of the trailers onto the floor of the baler building.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confir4ation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 6 of 23. PageID #: 12




             27.      GM did not permit Stone Transport driver/loaders, including Plaintiff, to

    turn off the conveyor belt for any reason.

             28.      Stone Transport driver/loaders, including Plaintiff, had no ability to stop

     the constant flow of scrap metal from being delivered by the conveyor belt and falling

     from the baler arm.

             29.      Once a pile of scrap metal reached its maximum height in one trailer and

     the baler arm was shifted over to begin filling the second trailer, Plaintiff was required to

     move quickly to either drive the first semi tractor-trailer forward or give direction to

     another driver as to how far to pull the semi tractor-trailer forward so as to position it to

     accept another pile of scrap metal.

             30.      It would take 3-5 piles of scrap metal to fill a semi-trailer to maximum

     capacity. Thus, Plaintiff was required to repeatedly re-position the semi tractor-trailers

     and the baler arm throughout the process. As one trailer reached maximum capacity, it

     was moved out of the baler building and replaced by an empty trailer pulled by a tractor.

             31.      GM, directly or through its employees or agents, installed mirrors on the

     ceiling of the building so Stone Transport's driver/loaders, including Plaintiff, could see

     inside the trailers as they were being loaded by the baler device.

             32.      Driver/loaders, including Plaintiff, needed to look up at the ceiling mirrors

     during the baling process to ensure that each pile of scrap metal reached maximum

     height.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 7 of 23. PageID #: 13




             33.      Driver/loaders, including Plaintiff, needed to look up at the ceiling mirrors

     during the baling process to ensure that the baler arm was shifted before scrap metal

     spilled out of a trailer onto the floor of the building.

             34.      Driver/loaders, including Plaintiff, needed to look up at the ceiling mirrors

     during the baling process to determine how far a semi tractor-trailer should be pulled

     forward in order to accept more scrap metal without any of the material spilling out of

     the trailer onto the floor of the building.

             35.      Driver/loaders, including Plaintiff, needed to look up at the ceiling mirrors

     during the baling process to in order to ensure that each trailer was filled to its maximum

     capacity with scrap metal.

             36.       At all relevant times, driver/loaders, including Plaintiff, were required by

     the process to work with a high degree of urgency to both shift the baler arm and

     reposition the trailers so as to prevent scrap metal from spilling out onto the floor of the

     building.

             37.       At all relevant , times, driver/loaders were required by the process to

     continually focus their attention on the ceiling mirrors as the conveyor belt continued to       .

     push scrap metal off the baler device.

                                                  GM'S DUTY OF CARE

             38.      At all relevant times, GM owed business invitees and/or frequenters,

     including Plaintiff, a duty of ordinary care.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 8 of 23. PageID #: 14




             39.     At all relevant times, GM owed business invitees and/or frequenters,

    including Plaintiff, a duty to maintain the Premises in a safe condition.

             40.     At all relevant times, GM owed business invitees and/or frequenters,

   ` including Plaintiff, a duty to eliminate unreasonable risks of harm on the Premises.

             41.      At all relevant times, GM owed business invitees and/or frequenters,

    including Plaintiff, a duty to warn them of latent or concealed dangers or hazards on the

    Premises.

             42.      On and before March 25, 2019, the floor of the baler building was in poor

     condition.

             43.      Prior to March 25, 2019, years of heavy trucks and/or semi-tractor trailers

     repeatedly driving inside the building and being loaded with scrap metal had caused the

     floor of the building to deteriorate.

             44.      On and before March 25, 2019, the floor of the baler building was riddled

     with defects, depressions, cracks, potholes, deteriorating asphalt or concrete, abandoned

     railroad tracks, uneven surfaces, protruding metal grates, and remnant drainage ditches

     (collectively "defects")

             45.      Prior to March 25, 2019, driver/loaders had tripped and/or been injured

     from tripping on defects in the floor of the baler building.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confir&tion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 9 of 23. PageID #: 15




             46.      Prior to March 25, 2019, GM, directly or through its employees or agents,

    had received complaints and/or reports or had generated reports related to the defects in

     and poor condition of the baler building floor.

             47.      Prior to March 25, 2019, GM, directly or through its employees or agents,

     knew or should have known, that the floor of the baler building was in poor condition.

             48.      Prior to March 25, 2019, GM, directly or through its employees or agents,

     knew or should have known that the floor of the bailer building was riddled with defects,

     including the remnant drainage ditch or defect which ultimately caused Plaintiff to trip.

             49.      Prior to March 25, 2019, GM, directly or through its employees or agents,

     knew or should have known that the presence of large semi-tractor trailers and/or the

     process of baling scrap metal into trailers may obstruct, obscure, conceal, or otherwise

     render one or more of the defects not reasonably observable to driver/loaders, including

     Plaintiff, while working in the baler building.

             50.      Prior to March 25, 2019, GM installed mirrors on the ceiling of the building

     because it wanted and expected driver/loaders, including Plaintiff, to look up at the

     mirrors to ensure that each pile of scrap metal inside a trailer reached maximum height.

             51.      On and before March 25, 2019, GM, directly or through its employees or

     agents, knew or should have known that driver/loaders, including Plaintiff, needed to

     look up at the ceiling mirrors while working in the baler building in order to ensure that

     each pile of scrap metal reached maximum height.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 10 of 23. PageID #: 16




             52.      Prior to March 25, 2019, GM installed mirrors on the ceiling of the baler

     building because it wanted and expected driver/loaders, including Plaintiff, to look up at

     the mirrors to ensure that scrap metal dropping from the baler device into trailers did not

     spill out onto the floor of the baler building.

             53.      On and before March 25, 2019, GM, directly or through its employees or

     agents, knew or should have known that driver/loaders, including Plaintiff, needed to

     look up at the ceiling mirrors while working in the baler building in order to ensure that

     scrap metal dropping from the baler device into trailers did not spill out onto the floor.

             54.      Prior to March 25, 2019, GM installed mirrors on the ceiling of the baler

     building because it wanted and expected driver/loaders, including Plaintiff, to look up at

     the ceiling mirrors to determine how far a semi tractor-trailer needed to be pulled

     forward in order to accept more scrap metal without any of the material spilling out of

     the trailer onto the floor of the building while ensuring the trailer was filled to maximum

     capacity.

             55.      On and before, March 25, 2019, GM, directly or through its employees or

     agents, knew or should have known that driver/loaders, including Plaintiff, needed to

     look up at the ceiling mirrors to determine how far a tractor-trailer should pull forward

     in order to accept more scrap metal without any of the material spilling out of the trailer

     onto the floor of the building while ensuring the trailer was filled to maximum capacity.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirMation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 11 of 23. PageID #: 17




             56.      On and before March 25, 2019, GM, directly or through its employees or

     agents, wanted and expected driver/loaders, including Plaintiff, to work with a high

     degree of urgency to both shift the baler arm and to reposition the trailers so as to prevent

     scrap metal from spilling out onto the floor of the building and to ensure that each trailer

     was filled to maximum capacity.

             57.      On and before March 25, 2019, GM, directly or through its employees or

     agents, knew or should have known that driver/loaders, including Plaintiff, were

     required by the baling process to work with a high degree of urgency to both shift the

     baler arm and to reposition the trailers so as to prevent scrap metal from spilling out onto

     the floor of the building and to ensure that each trailer was filled to maximum capacity.

             58.      On and before March 25, 2019, GM, directly or through its employees or

     agents, knew or should have known that driver/loaders, including Plaintiff, were

     required by the baling process to continually focus their attention on the ceiling mirrors

     as the conveyor belt continued to push scrap metal off the baler device.

             59.      Prior to March 25, 2019, GM, directly or through its employees or agents,

     knew or should have known that the baling process and/or the equipment used in the

     baling process created attendant circumstances which could divert the attention of

     driver/loaders, including Plaintiff, away from observing or recognizing one or more of

     the defects in the baler building floor. These attendant circumstances included, but were

     not limited to, a) a driver/loader's, including Plaintiff's, need to look up at the mirrors


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAtion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 12 of 23. PageID #: 18




    positioned on the ceiling to determine the size of the piles and proper position of a trailer

    to receive more scrap metal; b) the urgency with which driver/loaders, including Plaintiff

    were required to reposition the trailers and the baler arm during the process so as to

    prevent scrap metal from spilling out of the trailers; c) the visual obstructions created by

    the presence of large semi-tractor trailers in the building; and/or d) the overall

    deteriorated condition of the floor.

             60.      At all relevant times, one or more of the defects was not reasonably

    observable to driver/loaders, including Plaintiff, while they were engaged in the tasks

     required by the baling process. This included the remnant drainage ditch or defect which

    ultimately caused Plaintiff to trip, fall, and sustain injuries.

             61.      At all relevant times, it was reasonably foreseeable to GM, either directly or

     through its employees or agents, that its failure to repair, replace, and/or remove the

     defects could cause one or more of the driver/loaders, including Plaintiff, to trip and

     sustain serious injuries. This included the remnant drainage ditch or defect which

     ultimately caused Plaintiff to trip, fall, and sustain injuries.

             62.      GM, directly or through one or more of its employees or agents, knew or

     should have known that the deteriorated floor in the bailer building was not in a

     reasonably safe condition and it was foreseeable to GM that the deteriorated floor would

     cause injury to Plaintiff.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirbation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 13 of 23. PageID #: 19




             63.      GM, directly or through one or more of its employees or agents, knew or

    should have known that the deteriorated floor in the baler building was not in compliance

    with industry standards, state or local building codes, and/ or OSHA regulations.

             64.      GM, directly or through its employees or agents, knew or should have

     known that the deteriorated floor in the baler building was a known safety hazard and

     not in compliance with OSHA regulations.

             65.      GM, directly or through one or more of its employees or agents, failed to

     comply with OSHA standards, specifically those standards related to maintenance and

     repair of walking-working surfaces, including but not limited to, regulations 1910.22(a)

     and (d)(1) -(d)(3) surface conditions and their inspection, maintenance and repair.




                                                      THE INCIDENT

             66.      On or about March 25, 2019, Plaintiff was working in the baler building on

     the Premises.

             67.      There were two semi tractor-trailers positioned in the area beneath the baler

     device. As the pile of scrap metal in the first trailer ("tractor-trailer #1") reached the top

     of the trailer walls, Plaintiff repositioned the baler arm over the second semi tractor-trailer

     ("tractor-trailer #2") so scrap metal would not spill out of the first trailer onto the floor of

     the bailer building.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirb;tion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 14 of 23. PageID #: 20




             68.      Once the bailer arm was repositioned over the second trailer, Plaintiff left

    the shed in order to direct the driver of tractor-trailer #1 as to how far they needed to pull

    forward so the trailer would be positioned properly to receive another pile of scrap metal.

             69.      In order to give direction to the driver of tractor-trailer #1, Plaintiff

     repeatedly looked up at the ceiling mirrors to determine how far tractor-trailer #1 needed

     to move forward to accept another pile of scrap metal.

             70:      In order to determine how much time remained to position tractor-trailer

     #1 and to ensure that the baler arm was properly dropping scrap metal into tractor-trailer

     #2, Plaintiff also repeatedly looked up at the ceiling mirrors to check the status of the pile

     growing in tractor-trailer #2.

             71.      As Plaintiff was walking on the floor of the building, his view of one or

     more of the defects, including the remnant drainage ditch or defect which ultimately

     caused him to trip, fall, and sustain injury, was obstructed by the presence the large semi

     tractor-trailers used in the bailing process.

             72.      As Plaintiff was walking on the floor of the building, attempting to provide
                                 ~
     directions to the driver of tractor-trailer #1, and/or monitoring the status of scrap metal

     falling from the baler arm into tractor-trailer #2, he stepped into a large, remnant drainage

     ditch or defect in the floor caused him to trip and fall hard to the ground, striking the left

     side of his body.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirbltion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 15 of 23. PageID #: 21




             73.      At all relevant times, GM, directly or through its employees or agents,

     retained control of over of the conveyor belt which continuously delivered scrap metal to

     the baler device and required Plaintiff to repeatedly and urgently reposition the baler

     arm, reposition the tractor-trailers, and to focus on the ceiling mirrors to ensure that scrap

     metal from the conveyor belt would continuously flow into the trailers without

     interruption and without spilling out onto the floor.

             74.      At all relevant times, the conveyor belt which continuously delivered scrap

     metal to the baler device was a critical variable in Plaintiff's work.

             75.      By at all relevant times retaining control over the conveyor belt which

     continuously delivered scrap metal to the baler device, GM, directly or through its

     employees or agents, controlled a critical variable in Plaintiff's work.

             76.      At all relevant times, GM, directly or through its employees or agents,

     retained control over the ceiling mirrors in the baler building.

             77.      At all relevant times, the ceiling mirrors constituted a critical variable in

     Plaintiff's work and/or work environment.

             78.      By at all relevant times retaining control over the ceiling mirrors which

     driver/loaders relied upon in the bailing process, GM, directly or through its employees

     or agents, controlled a critical variable in Plaintiff's work and/or work environment.

             79.      At all relevant times, GM, directly or through its employees or agents,

     retained control over the maintenance and repair of the floor in the bailer building.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirlAtion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 16 of 23. PageID #: 22




             80.      At all relevant times, the floor in the bailer building, including the many

    hazards created by its deteriorated condition, constituted a critical variable in Plaintiff's

    work environment.

             81.      By at all relevant times, retaining control over the maintenance and repair

     of the floor in the bailer building, GM, directly or through its employees or agents,

     controlled a critical variable in Plaintiff's work environment.

             82.      At all relevant times, the hazard posed by the remnant drainage ditch or

     defect to driver/loaders, including Plaintiff, while engaged in the baling process, was

     neither open nor obvious.

             83.      At all relevant times, the remnant drainage ditch or defect constituted a

     latent defect or hazard.

             84.      At all relevant times, GM failed to abate the hazard created by the remnant

     drainage ditch or defect.

             85.      At all relevant times, GM failed to reasonably repair or replace the remnant

     drainage ditch or defect.

             86.      At all relevant times, GM failed to warn Plaintiff of the latent defect or

     hazard created by the remnant drainage ditch or defect during the baling process.

             87.      At all relevant times, Plaintiff was paying reasonable attention.

             88.      Plaintiff was not negligent.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirb§ation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 17 of 23. PageID #: 23




             89.      Plaintiff did not cause or contribute to causing the March 25, 2019 incident

    in which he tripped, fell, and sustained injury at the Premises.

             90.      No third party, other than GM or one or more of GM's employees or agents,

    was negligent relative to the incident in which Plaintiff was injured.

             91.      No third party, other than GM or one or more of GM's employees or agents,

    caused or contributed to the incident in which Plaintiff was injured at the Premises.

                                     CAUSE OF ACTION:
                   NEGLIGENT, RECKLESS, WILLFUL, AND WANTON MISCONDUCT

             92.      Plaintiff realleges, and incorporates by reference, each and every allegation

    in each and every paragraph of this Complaint as if fully rewritten herein.

             93.      GM owed a duty to all frequenters and/ or business invitees, including

     Plaintiff, to take all reasonable steps necessary to render the work area in the baler

    building safe.

             94.      GM owed a duty to business invitees, including Plaintiff, to keep the

     Premises in a reasonably safe condition.

             95.      GM, directly or through its employees or agents, knew or should have

     known that its failure to repair, remove, and/or replace the defects in the baler building

     floor, including the remnant drainage ditch or defect which ultimately caused Plaintiff to

     trip, could cause serious injury to driver/loaders, including Plaintiff, while engaged in

     the baling process or working in the baler building.



Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirh~tion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 18 of 23. PageID #: 24




             96.      GM, owed a duty to business invitees, including Plaintiff, to warn them

    about latent defects or hazards, including the remnant drainage ditch or defect which

    ultimately caused Plaintiff to trip.

             97.      GM, directly or through its employees and/or agents, failed to take all

    reasonable steps necessary to render the work area in the baler building safe.

             98.      GM, directly or through its employees and/or agents, failed to keep the

    Premises in a reasonably safe condition.

             99.      GM, directly or through its employees and/or agents, failed to take all

    reasonable steps to repair and/or replace defects in the baler building floor, including the

    remnant drainage ditch or defect which ultimately caused Plaintiff to trip.

             100.     In breaching one or more of its duties owed to Plaintiff, GM was negligent.

             101.     In breaching one or more of their duties owed to Plaintiff, one or more of

    GM's employees or agents was negligent.

             102.     As a direct and proximate result of Defendant's negligence, and/or the

     negligence of one or more of its employees or agents, Plaintiff sustained injuries of a

     personal, pecuniary, and permanent nature, including, but not limited to, serious bodily

     injuries, scarring, disfigurement, pain and suffering, mental anguish, medical expenses

     now and into the future, personal property losses and expenses, lost wages, loss of

     earning capacity, loss of enjoyment of life, and other damages to be proven at the trial of

     this matter.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confir~ation Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 19 of 23. PageID #: 25




             103.     With reasonable certainty, Plaintiff will require future medical treatment

    and will incur additional economic damages, including future medical bills, for his

    physical injuries and emotional distress directly and proximately caused by Defendant's

    negligence and/or the negligence of its employees or agents.

             104. Defendant is vicariously liable for its employees' or agents' negligence

    which directly and proximately caused injury to Plaintiff.

             105.     In breaching its duties as set forth in this Complaint, Defendant, directly or

     through the actions or inactions of one or more of its employees or agents, was reckless.

             106.     Defendant, directly or through one or more of its employees or agents, was

     reckless in the maintenance, inspection, and repair of the baler building floor.

             107.     In breaching its duties as set forth in this Complaint, Defendant, directly or

     through the actions or inactions of its employees or agents, demonstrated a conscious

     disregard for the rights and safety of driver/loaders engaged in the baling process inside

     the baler building, including Plaintiff.

             108.     In breaching its duties as set forth in this Complaint, Defendant's

     misconduct, and/or the misconduct of one or more of its employees or agents was willful.

     They intentionally failed to do that which should be done. They knew or should have

     known that sucli conduct would probably cause injury to others, including Plaintiff. They

     intentionally disregarded clear duties and definite rules of conduct. They had a purpose

     not to discharge those duties.


Electronically Filed 11/12/2020 16:28 // CV 20 940205 / Confirbltion Nbr. 2115344 / CLDLJ
       Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 20 of 23. PageID #: 26




             109.    In breaching its duties, as set forth in this Complaint, Defendant's

    misconduct, and/or the misconduct of one or more of its employees or agents, was

    wanton. They were aware, from their knowledge of the circumstances and conditions

    that their misconduct would probably result in injury. They failed to use any care for the

    Plaintiff. They had an indifference to the consequences of their actions and/or omissions,

    when the probability was those actions and/or omissions would result in great harm,

    which they should have appreciated.

             110.    As a direct and proximate result of Defendant's reckless, willful, and

    wanton misconduct and/or the reckless, willful, and wanton misconduct of one or more

    of its employees or agents, Plaintiff sustained injuries of a personal, pecuniary, and

    permanent nature, including (but not limited to) serious bodily injuries, scarring,

     disfigurement, pain and suffering, mental anguish, medical expenses now and into the

     future, personal property losses and expenses, lost wages, loss of earning capacity, loss

     of enjoyment of life, and other damages to be proven at the trial of this matter.

             111. With reasonable certainty, Plaintiff will require future medical treatment

     and will incur additional economic damages, including future medical bills, for his

     physical injuries and emotional distress directly and proximately caused by Defendant's

     reckless, willful, and/or wanton misconduct and/or the reckless, willful, and wanton

     misconduct of its employees or agents.




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfirAtion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 21 of 23. PageID #: 27



                                    ,
             112.     Defendant is vicariously liable for its employees' or agents' reckless, willful,

     and/or wanton misconduct which directly and proximately caused injury to Plaintiff.

             113.     Defendant's tortious conduct, and/or the tortious conduct of its employees

     or agents, warrants the imposition of punitive damages. Punitive damages are imposed

     as punishment for causing compensable harm, as a deterrent against similar misconduct

     by GM, its employees or agents, or others in the future, and to demonstrate society's

     disapproval.

             114.     Upon the imposition of punitive damages, an award of Plaintiff's

     reasonable attorney's fees is also warranted. Such fees are an element of compensatory

     damages.

                                              PRAYER FOR RELIEF

             Wherefore, Plaintiff John Kafel prays for judgment against Defendants General

     Motors LLC, in the amount in excess of $25,000.00 on his claims for compensatory

     damages and in the amount in excess of $25,000.00 on his claims for punitive damages

     as well as attorney fees.


              Plaintiff also seeks costs and pre- and post-judgment interest from Defendant.




                                                JURY DEMAND

             Plaintiff requests trial by jury on all counts.



Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfiAQtion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 22 of 23. PageID #: 28




                                                      Respectfully submitted,

                                                      lslTom Merriman
                                                      Tom Merriman (0040906)
                                                      Ladi Williams (0081754)
                                                      MERRIMAN LEGANDO WILLIAMS & KLANG, LLC
                                                      1360 West 9th Street, Suite 200
                                                      Cleveland, Ohio 44113
                                                      T. (216) 522-9000
                                                      F. (216) 522-9007
                                                      E. tom@merrimanlegal.com
                                                         ladi@merrimanlegal.com
                                                       Counsel for Plaintiff




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfAtion Nbr. 2115344 / CLDLJ
        Case: 1:20-cv-02771-PAB Doc #: 1-1 Filed: 12/16/20 23 of 23. PageID #: 29




                                         CERTIFICATE OF SERVICE


             I hereby certify that on November 12, 2020 a copy of the foregoing was filed

    electronically. Notice of this filing will be sent to all parties by operation of the Court's

     electronic filing system. Parties may access this filing through the Court's system.




                                                        lslTom Merriman
                                                        TOM MERRIMAN (#0040906)
                                                        Counsel for Plaintiffs




Electronically Filed 11/12/2020 16:28 // CV 20 940205 / ConfiAltion Nbr. 2115344 / CLDLJ
